Citation Nr: 1201296	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to herbicide exposure. 

2.  Entitlement to service connection for coronary artery disease with congestive heart failure, claimed as secondary to hypertension. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, including as secondary to herbicide exposure. 

4.  Entitlement to service connection for impotence, claimed as secondary to diabetes mellitus. 

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for leukemia, including as secondary to herbicide exposure. 

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for bronchitis. 

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for osteoarthritis of both hips. 

8.  Entitlement to a higher rating for bilateral hearing loss, rated zero percent prior to April 8, 2011, and 10 percent since that date. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, with additional service in the U.S. Air Force Reserves.  His appeal to the Board of Veterans' Appeals (Board) is from rating decisions dated in December 2005 and September 2006 by the RO in Waco, Texas.

In March 2009, in support of his claims, the Veteran testified before the undersigned acting Veterans Law Judge at the RO.  Thereafter, in December 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development and consideration.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The reopened issues of entitlement to service connection for bronchitis and osteoarthritis of the hips are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC. 

FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, so there is no presumption of exposure to herbicides in Vietnam. 

2.  The preponderance of the evidence does not show that the Veteran was exposed to herbicides in service, to include while stationed at McChord Air Force Base.

3.  The Veteran's hypertension was first diagnosed many years after his separation from active duty, and has not been attributed by competent evidence to service. 

4.  An unappealed July 2004 rating decision denied the Veteran's claim for type 2 diabetes mellitus on the basis that this condition did not have its onset in service or during the one-year presumptive period after service, and that there was no evidence of exposure to herbicides in service.  

5.  The evidence received since the July 2004 rating decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for type 2 diabetes mellitus.

6.  The Veteran developed impotence, or erectile dysfunction, after he developed type 2 diabetes mellitus, many years after separation from service. 

7.  The unappealed July 2004 rating decision also denied the Veteran's claim for service connection for leukemia on the basis that this condition did not have its onset in service or during the one-year presumptive period after service, and that there was no evidence of exposure to herbicides in service.  

8.  The evidence received since the July 2004 rating decision is cumulative or redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for leukemia.

9.  The unappealed July 2004 rating decision denied service connection for bronchitis on the basis that there was no evidence that this condition had been clinically diagnosed.  

10.  Evidence added to the record since the July 2004 rating decision now shows that the Veteran has been diagnosed with bronchitis.  This evidence is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 

11.  The unappealed July 2004 rating decision denied service connection for osteoarthritis of the hips on the basis that this condition was not diagnosed in service or within one year of his separation from active duty.   

12.  Since the unappealed July 2004 rating decision, the Veteran testified at his March 2009 hearing that he may have injured his hips during an injury while on leave during his period of active duty service.  This evidence is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 

13.  Prior to April 8, 2011, the results of a VA audiological evaluation showed the Veteran had level II hearing acuity in his left ear and level IV hearing acuity in his right ear. 

14.  A VA audiological evaluation performed on April 8, 2011 revealed level IV hearing acuity for each ear.    


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, including from exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2011).

2.  Coronary artery disease with congestive heart failure was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The July 2004 rating decision denying service connection for type 2 diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

4.  The additional evidence presented since the July 2004 rating decision is not new and material, so the claim for service connection for type 2 diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2011).

5.  Impotence, or erectile dysfunction, was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  The July 2004 rating decision denying service connection for leukemia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

7.  The additional evidence presented since the July 2004 rating decision is not new and material, so the claim for service connection for leukemia is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2011).

8.  The July 2004 rating decision denying service connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

9.  New and material evidence having been received, the claim for service connection for bronchitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2011).

10.  The July 2004 rating decision denying service connection for osteoarthritis of the hips is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

11.  New and material evidence having been received, the claim for service connection for osteoarthritis of the hips is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2011).

12.  The criteria are not met for an initial compensable rating for bilateral hearing loss prior to April 8, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .14, 4.85-4.87, Diagnostic Code 6100 (2011). 

13.  The criteria are not met for a rating higher than 10 percent for bilateral hearing loss since April 8, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .14, 4.85-4.87, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that when, as here, a Veteran is trying to reopen a claim that has been previously denied and not timely appealed, VA must both notify him of the evidence and information needed to reopen the claim and of the evidence and information needed to establish his underlying entitlement to service connection.  To satisfy these requirements, VA adjudicators are required to look at the bases of the denial in the prior decision and provide him a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring this notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

In this case, the duty to notify has been satisfied by way of letters to the Veteran in February 2005, March 2006, April 2006, and May 2008.  These letters informed him of the evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also discussed the downstream disability-rating and effective-date elements of his claims, see Dingess, supra, and the claims have since been readjudicated by the RO/AMC, with the most recent adjudication in a supplemental statement of the case (SSOC) issued in August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).

The April 2006 letter also complies with the Court's holding in Kent, supra, with respect to the Veteran's petition to reopen his claims for service connection for diabetes mellitus and leukemia, both claimed as secondary to herbicide exposure, and for service connection for bronchitis and arthritis of the hips.  This letter included the criteria for reopening a previously denied unappealed claim, the criteria for establishing the underlying claims for service connection for diabetes mellitus, leukemia, bronchitis, and arthritis of the hips, and information specifically concerning why these claims were previously denied by the RO in July 2004.  Consequently, the Board finds that sufficient VCAA notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish his claims for service connection for diabetes mellitus and leukemia which were found insufficient in the previous denial of these claims. 

Given the Board's finding that new and material evidence has been secured to reopen the claims for service connection for bronchitis and arthritis of the hips, no conceivable prejudice to the Veteran could result from this adjudication, regardless of whether the Veteran has been provided the notice and assistance required by law and regulation as to these issues.  See Bernard v. Brown, 4 Vet. App. 384, 393   (1993).

Also, the Veteran's claim with respect to bilateral hearing loss concerns his "downstream" claim for a higher (compensable) rating for this condition following the initial grant of service connection.  As a result, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide an SOC if this disagreement is not resolved.  The RO sent the Veteran this required SOC in March 2006, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning a higher initial rating for this service-connected disability.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.  Therefore, the Board finds that VA has met its duty to notify. 

In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims which are being adjudicated in this decision.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC has obtained all records the Veteran and his representative identified as potentially relevant concerning the claims, including records from the U.S. Joint Services Records Research Center (JSRRC), recent VA treatment records and Social Security Administration records requested pursuant to the Board's recent remand order.  

The Veteran has not been afforded a VA compensation examination to determine whether his hypertension, heart disease, or impotence are related to his military service or to a service-connected disability, as the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  These standards provide that a medical examination for a medical nexus opinion is necessary in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4). 

These standards are not met in this case.  First, since hypertension was first diagnosed many years after service, and since it is the type of disability which cannot be identified by a layperson, a medical opinion to determine whether it was incurred in service is not required.  And to the extent that the Veteran claims that his hypertension was caused by herbicide exposure in service, the Board notes that hypertension is not a presumptive disease for Veterans exposed to herbicides, and that there is no evidence of any such in-service exposure.  Therefore, the second and third prongs of the McLendon test have not been met.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran also claims that his heart disease is secondary to his hypertension, and that his impotence is secondary to his diabetes mellitus.  But since the Board is denying service connection for hypertension, and denying the petition to reopen the claim for service connection for diabetes mellitus, obtaining a medical opinion to determine whether his heart disease and impotence are secondary to these non-service-connected disabilities is not required.  Accordingly, the Board finds that no further development of these claims is necessary to meet the requirements of the VCAA.  See McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

With respect to his claim for a higher initial rating for bilateral hearing loss, the Veteran was also afforded VA audiological evaluations in August 2005, August 2007, and April 2011, with an addendum opinion in May 2011, to determine the nature and severity of this disability.  The findings from those examinations provide the information needed to properly rate this disability, so no additional examination is needed to fairly decide this claim.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA audiologist also fully described the effects of this disability on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In light of this development, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with the claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of the claims.

II.  Legal Criteria for Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

There are also several methods of proving service connection on a presumptive basis, meaning without requiring the third element in Shedden of nexus or link between the claimed in-service disease or injury and the current disability.  The first of these presumptions states certain chronic disease, including hypertension, will be presumed to have been incurred in service if manifested to a compensable degree (at least 10 percent) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The second presumption involves Veterans who were exposed to herbicides, such as Agent Orange, during service.  If a Veteran was exposed to an herbicide agent during service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R.                § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i)).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  The Federal Circuit Court has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Department of Defense (DOD) also has determined that herbicide agents were used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  A final rule, with an effective date of February 24, 2011, amends the regulations to allow for a presumption that Veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a Veteran was not exposed to any such agent during service.  See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes: Chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcoma, ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 38 C.F.R. § 3.309(e). 

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).  Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 2763 -27641 (2003). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era, or that he was in or near the DMZ in Korea from April 1968 through July 1969.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999). 

III.  Service Connection for Hypertension, Including as Secondary to Herbicide Exposure

The Veteran claims that he developed hypertension as a result of his having been exposed to Agent Orange while stationed at McChord Air Force Base in Washington state.  As will be discussed below, however, there is no basis to grant the claim under either direct or presumptive theories of service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered). 

Hypertension is not included in the list of presumptive diseases for Veterans exposed to herbicides in service.  38 C.F.R. § 3.309(e).  This finding alone is sufficient to deny the claim under a presumptive theory due to Agent Orange exposure.  But even assuming for the sake of argument that hypertension is included in this list, there would still be no basis to grant service connection on a presumptive basis because the Veteran did not serve in the Republic of Vietnam during the Vietnam era, he did not serve in the DMZ of Korea during the period from April 1968 to July 1969, and he was not exposed to herbicides at any other time while on active duty.

The Veteran alleges that he was exposed to herbicides while stationed at McChord Air Force Base.  He claims that he worked on various aircraft and equipment which had just returned from Vietnam and was probably covered with Agent Orange.  He also testified at his hearing that he remembers seeing 35-gallon drums, which he believes contained some kind of chemical agent.  

The Board acknowledges that the Veteran is competent to report what occurred during his service because firsthand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  This includes working on aircraft and equipment which had recently returned from Vietnam, as well as coming into contact with 35-gallon drums at McChord Air Force Base.  But his lay statements must be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  However, the Veteran's statements concerning exposure to herbicides at McChord Air Force Base do not appear credible.  

The evidence in the claims file fails to confirm that the Veteran was exposed to herbicides, namely Agent Orange, while stationed at McChord Air Force Base.  In February 2011, an herbicide-exposure-verification request was submitted to the U.S. Joint Services Records Research Center (JSRRC).  In March 2011, that agency replied that "Available historical records do not document the spraying, testing, storage, or usage of Agent Orange at McChord Air Force Base, Washington."  The JSRRC also noted that McChord Air Force Base is not listed as a location where herbicides were sprayed or tested.

In short, hypertension is not included in the list of presumptive diseases for Veterans exposed to Agent Orange, and, even if it were included in this list, no evidence confirms that he was exposed to any herbicides in service.  Hence, service connection is not warranted for the Veteran's hypertension on a presumptive basis due to Agent Orange exposure.  But his claim must still be reviewed to determine whether service connection may be established by showing that it had its onset in service or to a compensable degree within one year of service.  Combee, 34 F.3d at 1039; McCartt, 12 Vet. App. at 167.  Unfortunately, the claim also fails under these alternative theories of service connection.

Since hypertension is considered a chronic condition, it may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R.   §§ 3.307, 3.309.  A compensable (10 percent) disability rating for hypertension is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101 (2011). 

The Veteran's service treatment records (STRs) do not show that he was diagnosed with hypertension while on active duty.  His blood pressure was normal during his entire period of active duty.  Of particular relevance, a March 1970 separation examination report lists a blood pressure reading of 128/80, and his heart and vascular system were clinically normal.  Thus, the STRs provide compelling evidence against the claim under a direct-incurrence theory.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

There is also no evidence of hypertension during the one-year presumptive period after service.  In fact, there is no confirmed evidence of hypertension until many years after the Veteran's separation from active duty.  His blood pressure was recorded as 126/76 on examination in July 1975, and as 128/80 in September 1977.  The first documented diagnosis of hypertension is listed in a February 2001 VA outpatient treatment record.  The Board has reviewed numerous VA and private treatment records prior to this date, none of which list a diagnosis of hypertension.  This review includes a June 1989 VA outpatient treatment record which specifically noted that the Veteran did not have hypertension.  

The evidence thus shows that the Veteran was first diagnosed with hypertension approximately 30 years after service.  This 30-year period between the Veteran's separation from active duty and the first diagnosis of hypertension provides additional evidence against the claim under both direct and presumptive theories of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).   

Moreover, the Board has reviewed the medical records showing treatment for hypertension, none of which mentions the etiology or date of onset of this condition.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546,548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In fact, the Veteran has never specifically contended that his hypertension began in service or during the one-year presumptive period.  But even if this contention had been made, the Veteran is simply not competent to render a medical opinion in this regard, since a diagnosis of hypertension requires that blood pressure be taken and interpreted by a medical professional with the requisite training and expertise, which the Veteran does not have.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is generally incapable of opining on matters requiring medical knowledge).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application, and the appeal of his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

IV.  Service Connection for Coronary Artery Disease With Congestive Heart Failure, Claimed as Secondary to Hypertension

The record shows the Veteran was diagnosed with coronary artery disease and congestive heart failure in January 2003.  He claims that his heart disease developed as a result of his hypertension.  In other words, his claim for service connection for coronary artery disease with congestive heart failure hinges on whether service connection is established for his hypertension, since he is seeking service connection on a secondary basis.

Service connection is permissible on a secondary basis for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R.            § 3.310(a).  This includes situations when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, but in this latter instance he only may be compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran's claim for service connection for coronary artery disease with congestive heart failure fails under a secondary theory of service connection because service connection has been denied for hypertension.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) (indicating service connection on this secondary basis requires evidence of the claimed disability, evidence of a service-connected disability, and evidence establishing a nexus or relationship between the service-connected disability and the claimed disability).  See also Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Despite there being no grounds to grant service connection for coronary artery disease with congestive heart failure on a secondary basis, the Board still must consider whether service connection is warranted on a direct or a presumptive basis.  Szemraj, 357 F.3d at 1371.  Since heart disease is considered a chronic condition, it may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, ischemic heart disease is now included in the list of presumptive diseases for Veterans exposed to herbicides in service.  38 C.F.R. § 3.309(e) (2011).  For purposes of presuming service connection under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  As noted above, there is no evidence confirming that he was exposed to any herbicides in service, and thus this presumption is of no avail to his case.

The Veteran's claim fails on both direct and presumptive bases for the following reasons:  (i) His STRs make no reference to heart problems, either by way of a relevant complaint or objective clinical finding such as a pertinent diagnosis, see Struck, supra; (ii) the evidence shows he was first diagnosed with coronary artery disease and "new onset" of congestive heart failure in January 2003, over 30 years after his separation from active duty in 1970, see Maxson, 230 F.3d at 1333  (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); and (iii) no medical evidence attributes his coronary artery disease with congestive heart failure to his service, see Maggitt, 202 F.3d at 1375.

This evidence clearly shows the absence of heart disease until many years after the Veteran's service had ended.  In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In this case, therefore, it is perfectly acceptable for the Board to conclude that the Veteran's disability due to coronary artery disease with congestive heart failure did not have its onset until many years after his separation from active duty - so certainly not during service or the one-year presumptive period after service.  This is especially true since the Veteran has never made this allegation, but instead has attributed to his heart disease to hypertension, for which service connection has been denied by virtue of this decision.  In any event, the Veteran is simply not competent to comment on the etiology or date of onset of his heart disease.  See Woehlaert, 21 Vet. App. at 456 (certain conditions, such are rheumatic heart disease, are not conditions capable of lay diagnosis).

The Board therefore finds that the preponderance of the evidence is against the claim of entitlement to service connection  for coronary artery disease with congestive heart failure, claimed as secondary to hypertension.  Accordingly, the appeal of this claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56 (1990).

V.  Whether New and Material Evidence has Been Submitted to Reopen a Claim for Service Connection for Diabetes Mellitus, Including as Secondary to Herbicide Exposure

The Veteran is ultimately seeking service connection for type 2 diabetes mellitus, which he claims is due to herbicide exposure in service.  The Board notes that type 2 diabetes mellitus is included in the list of presumptive disease for Veterans exposed to herbicides in service.  38 C.F.R. § 3.309(e).  But before the Board may address the underlying merits of this claim, it must first determine whether new and material evidence has been submitted since a July 2004 rating decision which had previously denied the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In this case, the RO issued a rating decision in July 2004 denying service connection for type 2 diabetes mellitus with peripheral neuropathy of both lower extremities.  The RO denied the claim on the basis that this condition was not shown to be directly related to service, did not become manifest to a compensable degree within one year of discharge from service, and cannot be presumed to be due to herbicides since there is no evidence of any in-service herbicide exposure.

At the time of the July 2004 rating decision, the Veteran conceded that he had never served in Vietnam.  Nevertheless, he alleged that he was exposed to herbicides in service while stationed at McChord Air Force Base for approximately three and a half years.  In statements submitted in January and February 2004 the Veteran alleged that this exposure resulted from working on equipment and aircraft which had recently returned from Vietnam.  

In addition to the Veteran's allegations, the RO also considered the Veteran's STRs, none of which made any reference to diabetes mellitus.  Post-service medical records also showed that he was first diagnosed with type 2 diabetes mellitus in 1996, approximately 26 years after his separation from active duty.  In addition, the RO found no evidence that the Veteran was exposed to herbicides in service.  In a November 2003 response to a request for information, the National Personnel Records Center (NPRC) made a specific finding that that there was no evidence of any exposure to herbicides during active duty.   

In denying the claim in July 2004, the RO explained to the Veteran that he needed to submit evidence to show one of three things:  that he was exposed to herbicides in service; medical evidence showing that his diabetes began in service; or medical evidence that he was diagnosed with diabetes mellitus within one year of discharge from active duty and that it was at least 10 percent disabling.  

The Veteran was notified of the July 2004 rating decision and of his appellate rights in a letter dated later that same month.  He made no attempt to initiate an appeal by submitting a notice of disagreement (NOD) within one year of receiving notice of that decision.  Therefore, the July 2004 rating decision is final and binding on him based on the evidence of record at the time of that decision, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R.  §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In February 2005 the Veteran filed another claim for service connection for diabetes mellitus, which the RO properly construed as a petition to reopen this claim on the basis of new and material evidence.  When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court provided guidance on the phrase in section 3.165(a), "must raise a reasonable possibility of substantiating the claim."  The Court held that this phrase does not create a third element for new and material evidence, but provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 117.  In other words, "the determination of whether newly submitted evidence raises a reasonably possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material."  Id. at 118.  See also Hodge, 155 F.3d at 1363 (new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21   (1993).   

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is the evidence which has been added to the record since the last final disallowance of the claim, regardless of the specific basis of that denial.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Here, the last final denial of the claim was in July 2004, which now marks the starting point for determining whether there is new and material evidence to reopen this claim.

Since that decision, the Veteran has not submitted any evidence to show that he was exposed to herbicides in service, medical evidence showing that his diabetes began in service, or medical evidence that he was diagnosed with diabetes mellitus within one year of discharge from active duty and that it was at least 10 percent disabling.   Therefore, none of the evidence submitted since the July 2004 decision relates to an unestablished fact necessary to substantiate the claim, even when considering the previous evidence of record.  Thus, none of the evidence submitted since the July 2004 final decision can be considered material.  See 38 C.F.R. § 3.156(a).

The July 2004 rating decision determined that the Veteran was not exposed to herbicides in service.  That determination was based on a finding from the NPRC in November 2003 that the Veteran had not been exposed to herbicides while stationed at McChord Air Force Base.  And evidence developed since that final rating decision merely confirms the finding that the Veteran was not exposed to herbicides in service.  As previously discussed, a March 2011 report from the JSRRC states that "Available historical records do not document the spraying, testing, storage, or usage of Agent Orange at McChord Air Force Base, Washington."  That report also notes that McChord Air Force Base is not listed as a location where herbicides were sprayed or tested.  

This report is thus cumulative in that it merely confirms that the Veteran was not exposed to herbicides in service.  But even were the Board to assume for the sake of argument that JSRRC's report is new, as it was not of record at the time of the July 2004 rating decision, it is certainly not material within the meaning of  38 C.F.R. § 3.156(a).  Since this report merely confirms that the Veteran was not exposed to herbicides in service, it does not relate to an unestablished fact necessary to substantiate the claim, even when considering the previous evidence of record, and does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117 (the phrase "must raise a reasonable possibility of substantiating the claim "provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements).  Hence, JSRRC's March 2011 report is not new and material.  

Also submitted since the final July 2004 rating decision are additional lay statements by the Veteran about how he was exposed to herbicides while working on equipment and aircraft at McChord Air Force Base.  These statements include his hearing testimony before the Board in March 2009.  But these statements were previously considered by the RO at the time of the July 2004 rating decision, rendering them cumulative and redundant.  These statements, therefore, cannot be considered new and material within the definition of 38 C.F.R. § 3.156(a).  

Lastly, the Board has considered numerous medical records showing continued treatment for the Veteran's type 2 diabetes mellitus.  Since evidence at the time of the July 2004 rating decision also showed treatment for diabetes mellitus, these records are cumulative and redundant.  Since many of these treatment records are dated after the July 2004 rating decision, these records are new.  However, none of these records includes a medical opinion concerning the etiology or date of onset of the Veteran's diabetes mellitus.  Therefore, none of these records shows that his diabetes mellitus had its onset in service or within one year of service.  Accordingly, the newly submitted evidence, by itself or in connection with evidence already in the file, is not so significant that it must be considered in order to fairly decide the claim.  Thus, none of these records is material.  See 38 C.F.R. § 3.156. 

As a whole, the additional evidence received since the July 2004 rating decision, when viewed either alone or in light of all of the evidence of record, is not new and material. Therefore, the July 2004 rating decision remains final with respect to the claim for service connection for diabetes mellitus, and the claim is not reopened. 

VI.  Service Connection for Impotence, 
Claimed as Secondary to Diabetes Mellitus

The Veteran claims that he developed impotence, often referred to as erectile dysfunction, as a result of his diabetes mellitus.  But his claim fails under this secondary theory of service connection because service connection has not been established for diabetes mellitus.  See Wallin, 11 Vet. App. at 51 (indicating service connection on this secondary basis requires evidence of the claimed disability, evidence of a service-connected disability, and evidence establishing a nexus or relationship between the service-connected disability and the claimed disability).  

There is also no evidence to grant the claim under a direct-incurrence theory of service connection.  The evidence does not show, and the Veteran does not contend, that his impotence, or erectile dysfunction (ED), began in service.

At no time has the Veteran alleged that his ED is directly related to service, including at his March 2009 hearing before the Board.  The absence of such an assertion constitutes significant evidence against the claim, since the Veteran is competent to report erectile dysfunction.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (all holding that "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional"). 

The record also shows that the Veteran's impotence, or ED, was first diagnosed many years after service, and after he was diagnosed with diabetes mellitus in 1996.  There is no medical evidence relating his ED to service.  Maxson, 230 F.3d at 1334 and Maggitt, 202 F.3d at 1375.  Under these circumstances, there is no basis to grant service connection for impotence under a direct-incurrence theory.  

In conclusion, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection  for impotence, claimed as secondary to diabetes mellitus.  Accordingly, the appeal of this claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56 (1990).


VII.  Whether New and Material Evidence has Been Submitted to Reopen a Claim for Service Connection for Leukemia, 
Including as Secondary to Herbicide Exposure

The Veteran is seeking service connection for leukemia, which he also claims is due to herbicide exposure in service.  The Board notes that B cell leukemias are included in the list of presumptive diseases for Veterans exposed to herbicides in service.  38 C.F.R. § 3.309(e).  But the Board must once again first determine whether new and material evidence has been submitted since the unappealed, and therefore final, July 2004 rating decision which had previously denied this claim.  Barnett, 83 F.3d at 1383-84.

The July 2004 rating decision denied service connection for acute promyelocytic leukemia (APL) on the basis that this condition was not shown to be directly related to service, did not become manifest to a compensable degree within one year of discharge from service, and cannot be presumed to be due to herbicides since there is no evidence of any in-service herbicidal exposure.  In this regard, the evidence showed that the Veteran was diagnosed with APL at Baylor University Medical Center in January 1997, almost 27 years after his separation from active duty in 1970.  And, as already mentioned, the NPRC found no evidence that the Veteran was exposed to herbicides in service.  

The Veteran also made no attempt to appeal the RO's July 2004 denial of service connection for leukemia within one year of receiving notice of that decision.  Hence, that decision is also final with respect to his claim for service connection for leukemia.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  But since he filed another claim for service connection for leukemia in February 2005, the Board must determine whether new and material evidence has been submitted to reopen that claim.  See 38 U.S.C.A. § 5108.

Since the July 2004 rating decision, the Veteran has not submitted any evidence to show that he was exposed to herbicides in service, medical evidence showing that his leukemia began in service, or medical evidence that he was diagnosed with leukemia within one year of discharge from active duty and that it was at least 10 percent disabling.  Therefore, none of the evidence submitted since the July 2004 decision can be considered new and material.  See 38 C.F.R. § 3.156(a).

As discussed in the previous section dealing with diabetes mellitus, evidence submitted since the July 2004 rating decision is not new and material with respect to the issue of in-service exposure to herbicides.  As such, the Board will not revisit that aspect of his claim - including JSRRC's report, as well as the Veteran's lay statements and hearing testimony concerning his alleged exposure to herbicides at McChord Air Force Base.  In short, the Board has already determined that this evidence cannot be deemed new and material as defined under 38 C.F.R. § 3.156(a).

With respect to the medical evidence, the Veteran has submitted numerous treatment records which note his prior history of APL and that it has fortunately remained in remission.  However, none of these records includes a medical opinion concerning the etiology or date of onset of the Veteran's APL, so none of these records indicates that this condition had its onset in service or within one year of service.  Accordingly, the medical evidence submitted since the July 2004 rating decision, by itself or in connection with evidence already in the file, is not so significant that it must be considered in order to fairly decide the claim.  See 38 C.F.R. § 3.156(a).

The Board thus finds that the evidence received since the July 2004 rating decision, when viewed either alone or in light of all of the evidence of record, is not new and material with respect to the claim for service connection for leukemia.  The July 2004 rating decision concerning this claim therefore remains final, and the claim is not reopened. 

VIII.  Whether New and Material Evidence has Been Submitted to Reopen a Claim for Service Connection for Bronchitis

The July 2004 rating decision denied service connection for bronchitis, which the Veteran also did not appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  The RO denied the claim on the basis that there was no evidence this condition had been clinically diagnosed.  In other words, it appears the RO denied the claim because the Veteran had not met the first element of a service-connection claim involving the presence of a current disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim). 

Since the final July 2004 rating decision, the record shows that the Veteran has been diagnosed with bronchitis.  A January 2005 VA treatment record lists a diagnostic assessment of bronchitis and congestive heart failure after the Veteran reported a three-week history of a cough, chest congestion, and shortness of breath with exertion.  Because this report was not of record at the time of the July 2004 rating decision, and now shows that bronchitis has been clinically diagnosed, it is both new and material.  Although this report does not include medical comment on whether his bronchitis is related to service, it clearly meets the low threshold for reopening the claim because it was previously denied based on the lack of a clinical diagnosis.  See Shade, 24 Vet. App. at 119 (regulation allowing a previously denied claim for service connection to be reopened if a claimant submits new and material evidence does not require a claimant to provide an adequate medical nexus opinion to warrant reopening). 

Inasmuch as there is new and material evidence, the claim for service connection for bronchitis is reopened.  It is important for the Veteran to understand, however, that the standard for reopening the claim is relatively low and does not necessarily indicate this claim ultimately will be granted when it is later readjudicated on its underlying merits.

IX.  Whether New and Material Evidence has Been Submitted to Reopen a Claim for Service Connection for Osteoarthritis of Both Hips

The final July 2004 rating decision denied service connection for osteoarthritis of both hips "because the evidence fails to show that these disabilities [sic] began in or was caused by your military service, nor is there medical evidence which shows that it was diagnosed and manifested to a compensable degree within one year of separation from active duty."  The RO explained that osteoarthritis of the hips was first diagnosed in February 2004, with no other information or history provided.  

Since that final decision, an October 2000 decision from the Social Security Administration (SSA) has been added to the record.  That decision notes that the Veteran is severely disabled due to numerous disabilities, including significant arthritis in both hips.  So there is additional medical evidence since the July 2004 rating decision concerning the Veteran's hip disability.  In addition to this SSA decision, the Veteran also testified at his March 2009 hearing that he had some kind of injury while on leave during his military service, which could have possibly caused a bilateral hip disability.  See Washington, 19 Vet. App. at 363 (a Veteran is competent to report what occurred during his service because firsthand knowledge of a factual matter is competent).  

The Veteran's testimony is significant because the Court has held that a Veteran's statements should not be rejected as not being material solely because he is a lay person.  See Shade, 24 Vet. App. at 122, citing Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1336-37 (all holding that "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional"). 

In light of the Veteran's testimony, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for osteoarthritis of the hips since the July 2004 rating decision.  See also Hodge, 155 F.3d at 1363 (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).  It is important to reiterate, however, that the standard for reopening the claim is relatively low and does not necessarily indicate this claim ultimately will be granted when it is later readjudicated on its underlying merits.

X.  Higher Rating for Bilateral Hearing Loss

The RO received the Veteran's claim for service connection for hearing loss on October 17, 2003.  After evidence was submitted showing that he had indeed developed hearing loss in both ears as a result of acoustic trauma in service, the RO issued a December 2005 rating decision granting service connection for bilateral hearing loss.  The RO initially assigned a zero percent rating from October 17, 2003.  The RO determined that the Veteran had appealed that decision by requesting a higher initial rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a claim arises from disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging," with equal consideration for the entire body of evidence).  

After the Board's December 2010 remand, the AMC issued an August 2011 rating decision granting a higher rating to 10 percent for his bilateral hearing loss.  Rather than granting this increase back to the date of claim, however, the RO assigned an effective date of April 8, 2011, since this was the date a VA audiological evaluation showed findings which met the criteria for this higher rating.  Therefore, the issue on appeal is entitlement to a higher rating for bilateral hearing loss, rated zero percent disabling prior to April 8, 2011, and 10 percent disabling since that date.  See Fenderson, supra. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3. 

Evaluations for service-connected bilateral hearing loss range from zero to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz (Hz)).  38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, or where the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , the Roman numeral hearing impairment level is determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86  in the context of the Veteran's VA examinations has not been shown and that regulation is inapplicable.

To evaluate the degree of disability from impaired hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  An acuity level is determined for each ear using Table VI (or Table VIA in the special circumstances listed in 38 C.F.R. § 4.86).  The acuity levels for each ear are then used to determine a percentage evaluation for hearing impairment from Table VII.  Id.  

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

A. Prior to April 8, 2011 

Applying these criteria to the facts of this case, the Board finds that the RO properly rated the Veteran's bilateral hearing loss at the noncompensable (zero percent) level for the entire period prior to April 8, 2011.  The evidence during this period includes two VA audiological evaluation reports, neither of which supports the assignment of a compensable rating for his bilateral hearing loss. 

During his first evaluation in August 2005, audiometric testing of the right ear revealed a 25-decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 and 3000 Hz levels, and a 70-decibel loss at the 4000 Hz level, for an average decibel loss of 56.  Audiometric testing of the left ear revealed a 20-decibel loss at the 1000 Hz level, a 45-decibel loss at the 2000 Hz level, a 60-decibel loss at the 3000 and 4000 Hz levels, for an average decibel loss of 46.  Speech discrimination was 92 percent in both ears.  At an ear disease examination, the examiner commented that the Veteran's functioning with respect to employment and social activities should not be adversely affected by his hearing loss.  See Martinak, 21 Vet. App. at 455.

A second VA audiological evaluation was performed in August 2007.  Audiometric testing of the right ear revealed a 30-decibel loss at the 1000 Hz level, a 55-decibel loss at the 2000 Hz level, and a 65-decibel loss at the 3000 and 4000 Hz levels, for an average decibel loss of 54.  Audiometric testing of the left ear revealed a 10-decibel loss at the 1000 Hz level, a 35-decibel loss at the 2000 Hz level, a 65-decibel loss at the 3000 Hz level, and a 70-decibel loss at the 4000 Hz level, for an average decibel loss of 45.  Speech discrimination was 80 percent for the right ear and 88 percent for the left ear.  

With respect to findings from the first audiological evaluation, applying Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for each.  This is determined by intersecting the percent of speech discrimination row (92-100) with the puretone threshold average column (42-49 and 50-57).  A noncompensable rating is then derived from Table VII of 38 C.F.R. § 4.85  by intersecting row I with column I. 

The findings from the second audiological evaluation result in Roman Numeral IV for the right ear and Roman Numeral II for the left ear.  See Table VI of 38 C.F.R.  § 4.85.  While this audiological evaluation shows that the Veteran's hearing loss worsened with respect to speech discrimination, a noncompensable rating is still derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II. 

Thus, the findings contained in these two VA audiological evaluation reports provide no basis for a compensable disability rating for the Veteran's hearing loss disability prior to April 8, 2011.  The Board has considered the Veteran's hearing testimony that he has difficulty hearing normal conversations.  However, it is important for the Veteran to understand that disability ratings for hearing impairment are derived by a "mechanical" - meaning a nondiscretionary - application of the numeric designations assigned after audiological evaluations are rendered, which in this case clearly show that his bilateral hearing loss was properly rated at the noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The August 2005 VA ear disease examination report also includes a medical opinion indicating his hearing loss has no significant effects on his occupation.  See Martinak, 21 Vet. App. at 455.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating for his bilateral hearing loss for the entire period prior to April 8, 2011.  As the preponderance of the evidence is against this aspect of his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56. 

B. Since April 8, 2011 

On April 8, 2011, the Veteran was afforded another VA audiological evaluation which showed that his bilateral hearing loss had worsened.  Audiometric testing of the right ear revealed a 45-decibel loss at the 1000 Hz level, a 65-decibel loss at the 2000 Hz level, a 70-decibel loss at the 3000 Hz level, and a 95-decibel loss at the 4000 Hz level, for an average decibel loss of 69.  Audiometric testing of the left ear revealed a 30-decibel loss at the 1000 Hz level, a 40-decibel loss at the 2000 Hz level, and a 65-decibel loss at the 3000 Hz level, and a 70-decibel loss at the 4000 Hz level, for an average decibel loss of 51.  Speech discrimination was 80 percent in both ears.  

These findings yield a numerical designation of level IV for each ear.  Entering these category designations for each ear into Table VII correlates to a disability percentage evaluation of 10 percent.  Thus, the findings contained in this audiological evaluation report support a higher rating of 10 percent for the Veteran's bilateral hearing loss.  In other words, the RO correctly determined that a 10 percent rating is warranted from April 8, 2011.  However, there is no basis to assign a disability rating higher than 10 percent at any time since April 8, 2011.  This is based on the application of the numeric designations assigned on audiological evaluation, see Lendenmann, 3 Vet. App. at 349, with consideration of the medical opinion that the Veteran's hearing loss would cause some problems hearing normal conversations, especially on the telephone.  See Martinak, 21 Vet. App. at 455.  

The VA audiologist provided an addendum report in May 2011 indicating that the Veteran's hearing loss would interfere with his ability to hear normal conversation, particularly in the presence of noise or without facial cues, and interfere with his ability to communicate on the telephone.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered in the current disability rating, but the overall evidence, as previously discussed, fails to support assignment of a rating higher than 10 percent during the period from April 8, 2011.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating higher than 10 percent for his bilateral hearing loss since April 8, 2011.  Hence, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56. 


C.  Consideration of an Extra-Schedular Evaluation

There is one final point worth mentioning.  The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing. Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  The evidence reflects that the August 2005 and May 2011 VA examiners reviewed the claims file and found that the Veteran's hearing loss affects his ability to hear conversations on a daily basis.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence.

ORDER

The claim of entitlement to service connection for hypertension, including as secondary to herbicide exposure, is denied. 

The claim of entitlement to service connection for coronary artery disease with congestive heart failure, claimed as secondary to hypertension, is denied. 

The petition to reopen the claim for service connection for diabetes mellitus, including as secondary to herbicide exposure, is denied. 

The claim of entitlement to service connection for impotence, claimed as secondary to diabetes mellitus, is denied. 

The petition to reopen the claim for service connection for leukemia, including as secondary to herbicide exposure, is denied. 

As new and material evidence has been received, the claim for service connection for bronchitis is reopened and the appeal is granted to this extent only. 

As new and material evidence has been received, the claim for service connection for osteoarthritis of the hips is reopened and the appeal is granted to this extent only. 

The claim of entitlement to a higher rating for bilateral hearing loss, rated zero percent prior to April 8, 2011, and 10 percent since that date, is denied. 

REMAND

Having reopened the Veteran's claims for service connection for bronchitis and osteoarthritis of the hips, the Board finds that additional evidentiary development is needed before it can adjudicate these claims on the merits.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2011). 

Specifically, examinations with respect to the etiology of these disabilities is necessary to decide these claims.  Id.; McLendon v. Nicholson, 20 Vet. App. 79   (2006).

With respect to the Veteran's claim for service connection for bronchitis, none of the service treatment records (STRs) shows that he was treated for bronchitis or any other respiratory disorder while on active duty.  He also denied any history of "shortness of breath" at his separation examination in March 1970, as well as during several examinations in connection with his Reserve service.  However, chest X-rays associated with his separation examination in March 1970 revealed prominent bronchovascular markings in both lung bases, particularly in the right cardiophrenic angle, which were interpreted as representing pleural diaphragmatic adhesions.  

It is unclear what these findings mean.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether he has bronchitis, or any other kind of respiratory disorder, as a result of service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A VA examination is also needed to determine whether the Veteran has a bilateral hip disability as a result of service.  His STRs make no reference to problems associated with either hip, and the record indicates that he was diagnosed with arthritis in both hips joints many years after service.  But the Veteran testified at his March 2009 hearing that he had some kind of injury while on leave during his military service, which could have possibly caused a bilateral hip disability.  Therefore, the Veteran should be afforded a VA examination to determine whether he has disability involving either hip as a result of service.  Buchanan, 451 F.3d at 1336-37 (addressing lay evidence as potentially competent to support the presence of a disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA compensation examination to determine whether the Veteran has any kind of respiratory disorder, to include bronchitis, as a result of service.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on an examination, a comprehensive review of the claims file, and an interview with the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran suffers from a respiratory disorder as a result of service.   

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include a review of chest X-rays associated with his separation examination in March 1970, which revealed prominent bronchovascular markings in both lung bases, particularly in the right cardiophrenic angle, which were interpreted as representing pleural diaphragmatic adhesions.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

2.  Schedule an appropriate VA compensation examination to determine whether the Veteran has a disability involving either hip as a result of service.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on an examination, a comprehensive review of the claims file, and an interview with the Veteran, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran suffers from a respiratory disorder as a result of service.   

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include an interview with the Veteran to discuss any injuries he may have sustained in service which may resulted in a chronic hip disorder.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

3.  Then readjudicate the Veteran's claims for service connection for bronchitis and osteoarthritis of the hips in light of the additional evidence.  If either claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


